Name: Commission Regulation (EEC) No 2392/79 of 30 October 1979 on the classification of goods under subheading 29.22 A I of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  chemistry
 Date Published: nan

 No L 274/28 Official Journal of the European Communities 31 . 10. 79 COMMISSION REGULATION (EEC) No 2392/79 of 30 October 1979 on the classification of goods under subheading 29.22 A I of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by Regu ­ lation (EEC) No 280/77 (2), and in particular Article 3 thereof, Whereas measures are necessary to ensure uniform application of the nomenclature of the Common Customs Tariff for the purpose of classification of the product dimethylammonium 2,4-dichlorophenoxyace ­ tate (2,4 D-Aminsalz) in aqueous solution ; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3 ), as last amended by Regulation (EEC) No 882/79 (4), refers under heading No 29.16 to carboxylic acids with single oxygen function and under heading No 29.22 to amine-function compounds ; Whereas the product in question has the structure both of a carboxylic acid with single oxygen function and of an amine-function compound ; Whereas, pursuant to Note 3 to Chapter 29, goods which could be included in two or more of the head ­ ings of that Chapter are to be classified in the latest of those headings ; whereas, therefore, the product in question should be classified under heading No 29.22 ; Whereas under heading No 29.22, it would be appro ­ priate to choose subheading 29.22 A I ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION : Article 1 The product dimethylammonium 2,4-dichloro ­ phenoxyacetate (2,4 D-Aminsalz) in aqueous solution shall be classified under the following subheading of the Common Customs Tariff : 29.22 Amine-function compounds : A. Acyclic monoamines : I. Methylamine , dimethylamine and tri ­ methylamine, and their salts . Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1979 . For the Commission Ã tienne DAVIGNON Member of the Commission (') OJ No L 14, 21 . 1 . 1969, p. 1 . (2 ) OJ No L 40, 11 . 2 . 1977, p. 1 . (3 ) OJ No L 172, 22 . 7 . 1969 , p . 1 . (&lt;) OJ No L 111 , 4 . 5 . 1979 , p . 14 .